GILBERT, Circuit Judge
(dissenting). The appellee was engaged in constructing a dam across Willow creek for the purpose of impounding the winter flood waters of that creek, and diverting the same for use in irrigation. The appellant brought the present suit to en*220join the construction of the dam, claiming equitable relief on two-grounds: First, that the dam was being- constructed upon, and when completed would flood, certain lands belonging to the appellant; and, second, that by impounding the flood waters of the creek the appellee would prevent the occasional flooding of 3,600 acres of lands of the-appellant lying at a considerable distance below the dam, which lands were alleged to be subject to annual overflow from the waters of said creek and capable of irrigation therefrom. There was no tenable ground for demurring to the complaint on the ground that the appellant had an adequate remedy at law for the recovery of the possession, of the ground occupied by the dam or flooded thereby, for the relief sought as to such lands was coupled with a prayer for an injunction against preventing the annual overflow of the 3,600 acres of land of the appellant so alleged to be annually irrigated thereby. Upon the-issues and the testimony, the court below reached the conclusion that,, as to the lands actually occupied by the dam and to be flooded thereby,, the appellant’s remedy was at law, and that no ground was shown for an injunction against the diversion of the winter flood waters from the lands of the appellant tying below the dam, for the reason that the evidence showed that no substantial injury would result to the-appellant therefrom. It is now held by the majority of this court that the decree of the court below should be reversed.
One member of this court is of the opinion that the decree should' be reversed on the ground that the lands which the appellee will occupy for its dam and reservoir are included within the boundaries of a patent from the United States to the appellant, and that, although, said lands are mineral lands, the exception in the patent whereby mineral lands are reserved is void. With that view I am not in accord. The patent was issued under the act of February 25, 1867, which provided that the grant should not embrace mineral lands of the United. States. The patent was issued May 28, 1902, and it repeats the exception which was contained in the act in these words:
“Yet excluding and excepting all mineral lands if any suck be found in the-tract aforesaid.”
It is clear from the language of the patent that no investigation whatever was made by the officers of the land office as to the mineral character of the lands, for it grants lands which—
“have been listed by the duly authorized land agent of said company, as shown by its original lists approved by the local officers and now on file in the (General Land Office.”
As was said by the court below, the patent when read in connection-with the act—
“manifests an unmistakable intention on the part of the government not to convey mineral lands,-and repels any inference that the department adjudicated or intended to adjudicate that no part of the land described in the patent was mineral.”
The appellee acquired the title of the mining claimants to the lands so to be occupied by the dam and reservoir. Those lands lie in the-creek bed in a canyon, and have been occupied as mining claims, some-*221of them since 1862, and the most thereof since 1869. On April 25, 1908, one of the appellant’s agents wrote to another of its agents that the land—
“involves about seven miles of creek bed, which has been mined over more or less for the last 35 years.”
In another letter he wrote:
“We understand this land along Willow creek has been mined off and on ever since 1862.”
In my opinion these mineral lands were excluded from the patent and never passed to the appellant.
The view of the other member of this court is that, conceding that known mineral lands are excluded from the patent, there is, notwithstanding, one tract of 10 acres, the S. W. % °f the N. W. %. of the S. W. % of section 27, included in the lands to be occupied as a reservoir, upon which no mining location has been made, since no mining location filed in the county clerk’s office describes that particular portion of the section, and that therefore that tract of land passed to the appellant, and that the use to which the appellee proposes to put it affords ground for injunction for the reasons: (1) That the threatened’trespass will operate to the destruction of the estate of the appellant in that 10 acres; (2) that the appellant has no adequate remedy at law, for the reason that the appellee is insolvent and unable to respond in damages — and that, in any view of the case; the appellant is entitled to an injunction against the diversion of the flood waters which occasionally irrigate the lands of the appellant lying below the dam.
These grounds for reversing the decree, I submit, are hot sustained by the evidence. The evidence, I think, fully justifies the conclusion of the court below that all the lands which are to be occupied by the dam and reservoir are mineral lands, are in the possession of the appellee, and have been in the adverse possession of the appellee and its predecessors in interest for more than 10 years prior to the commencement of the suit. The fact that a certain tract of 10 acres in section 27 is not included in any mining location as the locations appear on file in the county clerk’s office should not be held to overcome the testimony of witnesses that it has actually been occupied for mining purposes. Mining locations as they have been marked upon the ground prevail over the calls and distances of the recorded notices thereof. But, even if no mining location had actually been placed upon that particular tract, it .is nevertheless mineral land, situated in a mineral country, and surrounded by mining claims. This 10 acres of mineral land was in the actual possession of the appellee under a claim of title. The threatened acts of the appellee could cause no destruction thereof or injury thereto. It is undisputed that the land is of no value for agricultural purposes, and that its sole value is in the mineral which it may contain. A complainant out of possession may obtain an injunction against trespass upon real estate only to prevent destruction of the property, and only in cases where it is sought in aid of an action at law, which is pending or is contemplated. Buchanan Co. v. Adkins, 99 C. C. A. 246, 175 Fed. 692; Erhardt v. Boaro, *222113 U. S. 537, 5 Sup. Ct. 565, 28 L. Ed. 1116; Whitehead v. Shattuck, 138 U. S. 146, 11 Sup. Ct. 276, 34 L. Ed. 873.
The only proof of the insolvency of the appellee as ground for the appellant’s resort to equity for relief is found in a copy of certain proceedings in bankruptcy filed iri this court since the submission of the case herein, which shows that the’ appelleé has become insolvent. There was no allegation of its insolvency in the pleadings in this case, and no suggestion thereof was made in the court below or in the record which is presented to us. I submit that the proceedings in bankruptcy have no proper place in the case which is before us, and that we have no right to consider them. The question before us is whether the court erred in the decree which was rendered upon the pleadings and proofs which were before it.
Nor do I think that the trial court erred in its conclusion that the impounding of the winter flood waters of Willow creek would result in no injury to the appellant’s lahds lying below the dam. The appellant in its bill alleged that 3,600 acres of such lands which it owned were subject to the annual overflow of the waters of the creek and capable of irrigation therefrom. There is no evidence even tending to show that more than one-tenth part of the 3,600 acres has ever been reached at any flood of the creek. On the contrary, the evidence fully sustains tjie conclusion of the court below that the lands of the appellant which were subject to the occasional and irregular winter overflows consisted of five or six small low-lying parcels of unimproved, uncultivated, and uninclosed land, whose sole crop is wild grass, the total quantity of which does not exceed 40 or 50 acres. The evidence shows that the winter flood does not occur every year, and that it floods these lands but two or three days, and at a time when they are either already saturated with rain and snow, or are frozen so that the water merely passes over their surface. There is credible evidence, also, that these winter floods are an injury rather than a benefit to these lands.
Upon reading the whole of the evidence in this case, no unbiased mind can reach any other conclusion but that the real object of the suit is, not to prevent injury to the appellant’s lands, but to checkmate the scheme of the appellee to impound the flood waters of Willow creek, in order that the appellant itself might have the opportunity to organize a scheme to do the very thing which the appellee was engaged in doing. This is fully shown by the correspondence that passed between the appellant and its agents during the 17 months preceding the commencement of the suit. As early as December, 1907, the appellant’s agent at Vale, Or., received written instructions to keep close watch upon the operations of the appellee. Said the letter:
“It may become necessary to organize tbe bench owners and the present water users who have sold, to resist the monopoly of the main flow of the creek.”
On December 23, 1907, the general agents at Portland wrote to the appellant at San Francisco, suggesting a combination of landowners to bind themselves together to refuse to take any water from any one—
“thereby making it impossible for the company seeking to supply them to do any business, which would cause a lapse of their rights.”
*223The letter recommends that Clagett, the agent at Vale, be instructed to encourage the organization of the landowners in a scheme to oppose the plans of the appellee’s predecessors in interest, and suggests that he become a member of the landowners’ committee, so that he might obtain inside information concerning developments. The letter suggested that he would be in a position to “checkmate” the landowners’ organization. In that letter it was further said:
“Mr. Clagett’s view' that you have no defined water rights in connection with your Willow creek lands means, we think, at the normal flow. We suppose, as riparian owners of several tracts, you have certain legal rights which could be, asserted against the monopoly of the flood waters.”
On January 6, 1908, the same agents wrote concerning the efforts of the appellee to obtain control of the reservoir site and of the strategic points along the creek by purchase, and said that if they did so—
“they will probably have the bench landowners at a serious disadvantage. The latter must anticipate their obtaining this control. They should insist in a forceful way on a declaration by the syndicate of their plans. If no satisfaction is obtained, then action should be taken, with the assistance of skilled lawyers and engineers, to prevent the syndicate from getting detrimental control. Tour position is the same as .that of the individual bench landowners. Tour lands will be deferred in their development if some way of bringing water to them is not opened up before the syndicate has obtained the control the methods they employ indicate.”
On January 10,' 1908, the same agents wrote to the appellant as follows :
“In their present state, your lands in this district are practically only nominally valuable. An irrigation undertaking will make them very valuable, if precaution is taken to bring them in or keep them out, as the shrewdest policy will dictate.”
On April 1, 1908, Clagett wrote to the general agents at Portland:
“Must confess we have misgivings in regard to the present situation. We have felt all the .time that the Eastern Oregon Land Company was making a ■mistake in not adopting an active programme in regard to Willow creek, and if we were confident that these people only contemplated a small undertaking, would advise a consideration of steps to secure options upon a portion of Willow creek lands which control vested rights.”
When Clagett, on the witness stand, was asked what was the intended purpose of taking options on lands along the creek, he answered :
“It was desired to checkmate them.”
The word “checkmate” appears more than once in the correspondence, and to checkmate the scheme of the appellee, Clagett testified, was “undoubtedly” the purpose for which the present suit was brought. In all of the correspondence, and in the notices which were served upon the appellee, there is nowhere a suggestion that the construction of the dam and reservoir and the impounding of the flood waters will cause any actual injury to the appellant’s lands, either above or be*224low the dam, or deprive the appellant of flood waters for the irrigation of any portion of the lands, or that it had ever applied any of those waters to a beneficial use.
I submit that the case as it comes to this court should be determined upon the issues that were framed in the court below, and that upon those issues and the evidence the decree of that court was correct, and should be affirmed,